

116 SRES 517 ATS: Honoring the life and legacy of Judge Nathaniel R. Jones.
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 517IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Brown (for himself and Mr. Portman) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life and legacy of Judge Nathaniel R. Jones.Whereas Judge Nathaniel Jones was born on May 13, 1926, in Youngstown, Ohio, and died on January 26, 2020, at his home in Cincinnati, Ohio, surrounded by family and loved ones;Whereas Judge Nathaniel Jones served honorably in the United States Army Air Corps during World War II;Whereas Judge Nathaniel Jones attended Youngstown State University, where he earned an undergraduate degree in 1951 and a law degree in 1955;Whereas, in 1957, Judge Nathaniel Jones was admitted to the Ohio Bar;Whereas, from 1956 to 1959, Judge Nathaniel Jones served as the Executive Director for the Fair Employment Practices Commission, where he led efforts to ensure equal access to employment opportunities for African Americans;Whereas, in 1962, Judge Nathaniel Jones became the first African American to be appointed as Assistant United States Attorney for the Northern District of Ohio;Whereas, in 1967, President Lyndon B. Johnson appointed Judge Nathaniel Jones to serve as the Assistant General Counsel for the National Advisory Commission on Civil Disorders, also known as the Kerner Commission, which found racism as the root cause for the civil unrest that occurred in the cities of the United States during the 1960s and determined that the United States was moving toward two societies, one black, one white—separate and unequal;Whereas Judge Nathaniel Jones served as the General Counsel for the National Association for the Advancement of Colored People from 1969 to 1979, directing efforts to desegregate public schools in Northern cities, defended affirmative action, and fought against discrimination against African-American soldiers in the United States Armed Forces;Whereas, in 1979, President Jimmy Carter nominated and the Senate confirmed Judge Nathaniel Jones as a judge for the United States Court of Appeals for the Sixth Circuit, making him the 11th African American to serve as a Federal circuit court judge;Whereas Judge Nathaniel Jones served on the United States Court of Appeals for the Sixth Circuit until his retirement in 2002;Whereas Judge Nathaniel Jones was known as the great dissenter because he was often in the minority, siding with plaintiffs seeking redress in the courts for violations of housing and employment law and civil rights protections;Whereas Judge Nathaniel Jones assisted the Republic of South Africa in drafting a new constitution following decades of apartheid rule and served as an official election monitor for the country’s first free and fair election, which ushered in the presidency of Nelson Mandela;Whereas Judge Nathaniel Jones received 19 honorary degrees and numerous awards of distinction, such as the Spingarn Medal, the highest honor awarded by the National Association for the Advancement of Colored People, the International Freedom Conductor Award from the National Underground Railroad Freedom Center, the Charles Hamilton Houston Medallion of Merit from the Washington Bar Association, and the Pillar of Justice Award from the Federal Bar Association;Whereas Judge Nathaniel Jones was inducted into the National Bar Association Hall of Fame and the Ohio Civil Rights Hall of Fame, and, in 2014, the Nathaniel R. Jones American Inn of Court was chartered in Youngstown, Ohio;Whereas Judge Nathaniel Jones was an initiate of the Beta Pi Chapter of Kappa Alpha Psi Fraternity and was the 65th Laurel Wreath Laureate of Kappa Alpha Psi Fraternity;Whereas, in 2003, Congress passed legislation to name the newly constructed Federal building in Youngstown, Ohio, the Nathaniel R. Jones Federal Building and United States Courthouse;Whereas, in 2019, the University of Cincinnati College of Law renamed its Center for Race, Gender, and Social Justice after Judge Nathaniel R. Jones to signify its commitment to and alignment with the principles of Judge Jones’ impressive career as a champion for justice;Whereas Judge Nathaniel Jones devoted his life to answering the Call for racial justice, first sounded by the National Association for the Advancement of Colored People in 1909, stating in his memoir, [A]nswering calls for racial justice has not been confined to a specific time in the past or the history of a particular organization, but has been defined by the imperatives that guided my life. As I enter the twilight of my life, I offer this chronicle of the steps I have taken in an effort to advance the baton of justice handed to me by forebears who were much more surefooted and fearless than me in answering the Call.; Whereas Judge Nathaniel Jones inspired generations of lawyers who served as his law clerks, as well as the countless leaders who sought his wise counsel as they worked to address inequality in their communities; andWhereas Judge Nathaniel Jones will be remembered for his dedication to upholding the Constitution of the United States and as a tireless advocate for justice: Now, therefore, be itThat the Senate honors the life and legacy of Judge Nathaniel R. Jones and his unwavering commitment to upholding justice and civil rights.